COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                    ORDER OF ABATEMENT

Appellate case name:         In re Billy Richards a/k/a Billy Holmes
Appellate case number:       01-21-00058-CV
Trial court case number:     2020-43560
Trial court:                 334th District Court of Harris County

       Relator, Billy Richards a/k/a Billy Holmes, proceeding pro se, has filed a petition
for writ of mandamus in this Court, asserting that the respondent, identified as the
Honorable Steven Kirkland, has “fail[ed] and refus[ed] . . . to perform his ministerial duty
to render a decision” on several documents filed by relator in the trial court, including a
petition for writ of mandamus, a motion for leave to proceed without prepayment of fees
and costs, and a “Motion for Ruling and Disposition on Petition for Writ of Mandamus.”
       Judge Kirkland has ceased to hold the office of judge of the 334th District Court of
Harris County, Texas. Pursuant to Texas Rule of Appellate Procedure 7.2, the Honorable
Dawn Rogers is substituted for the Honorable Steven Kirkland as the respondent in this
original proceeding. See TEX. R. APP. P. 7.2(a). Further, this original proceeding for
petition of writ of mandamus is abated and remanded to the trial court to allow Judge
Rogers to consider the pleadings made the basis of relator’s petition. See TEX. R. APP. P.
7.2(b) (“If the case is an original proceeding under Rule 52, the court must abate the
proceeding to allow the successor to reconsider the original party’s decision.”).
       Within thirty days of the date of this order, the parties are directed to notify the Clerk
of this Court of any action taken in consideration of the pleadings made the basis of
relator’s petition and file any orders regarding those rulings in a mandamus record. The
Court will then consider a motion to reinstate or motion to dismiss this proceeding, as
appropriate.
      This original proceeding is abated, treated as a closed case, and removed from this
Court’s active docket.
      It is so ORDERED.

Judge’s signature: ____/s/ Amparo Guerra________
                  Acting individually  Acting for the Court


Date: __February 9, 2021___